Counsel for Petronila Patricia Ríos de Hoya and José Toro Rios, filed a motion in this court to dismiss the appeal taken by Maria Rios, the widow of Rubio, from a judgment rendered in this case by the District Court of Humacao, alleging among other grounds that this Supreme Court lacked jurisdiction to take cognizance of said appeal because it did not appear that notice thereof had been served on the opposite party, as prescribed by section 296 of the Code of Civil Procedure.
*248The hearing- on the motion having been had on April 5, last, both parties submitted the case to the decision of the court on the same grounds advanced in support of another motion, the hearing on which was had the same day.
On the third of the current month of May the same motion was argued before the court in banc.
After the second hearing counsel for the appellant filed a writing accompanied by the notice of appeal, with notice to counsel for the adverse party, alleging that he had not presented it before because he had thought it lost, according to affirmation by affidavit.
Service of the notice of appeal to the adverse party is a necessary requisite in order that the appeal may be considered to have been taken, according to section 296 of the Code of Civil Procedure, and such notice does not appear in the record presented to this court for the decision of the appeal, nor can the notice presented after the hearing on the motion produce any legal effects, either on account of being extemporaneous or on account of the absence of an affidavit showing such notice as required by section 75 of the Rules of this Supreme Court.
The appeal taken by María Rios, the widow of Rubio, from the judgment rendered by the District Court of Huma-cao on June 29 of last year is dismissed, and it is ordered that a certified copy of this decision be transmitted to said court for the proper purposes.

Dismissed.

Mr. Chief Justice Hernández and Justices Pigueras, Mac-Leary, Wolf and del Toro concurred.